        Case 2:20-cr-00092-RFB-BNW Document 36 Filed 09/15/21 Page 1 of 3


1    TODD M. LEVENTHAL, ESQ.
     Leventhal and Associates, PLLC
2
     Nevada Bar No. 8543
3    California Bar No. 223577
     626 South Third Street
4
     Las Vegas, Nevada 89101
5    PHONE: (702) 472-8686
     leventhalandassociates@gmail.com
6
     Counsel for Timothy Anthony
7
                          UNITED STATES DISTRICT COURT
8
                                  DISTRICT OF NEVADA
9

10
     UNITED STATES OF AMERICA,                    Case No.: 2:20-CR-00092-RFB-
11                                                BNW
                  Plaintiff,
12                                                UNOPPOSED MOTION FOR
           v.                                     PREPARATION OF PRE-PLEA
13                                                INVESTIGATION REPORT1
14
     TIMOTHY ANTHONY,

15                Defendant.

16

17
                               Memorandum of Points and Authorities
18

19
            Mr. Anthony, by and through his attorney, Todd M Leventhal, Esq. and

20   hereby move this Court for an order directing the United States Probation Office

21   to prepare a Pre-Plea Investigation Report to determine Mr. Anthony’s applicable
22   criminal history2.
23         Mr. Anthony was charged by way of a indictment on May 19, 2020. At
24
     his arraignment and plea, he pled not guilty to all counts, Count 1-2: 26:5861(d).
25

26
           1
            This motion is timely filed. No deadlines are applicable.
           2
             Defense counsel met and conferred with the government as to this filing. The
     government does not oppose this filing.
        Case 2:20-cr-00092-RFB-BNW Document 36 Filed 09/15/21 Page 2 of 3


1    26:5841, 26:5871 - Possession of a Firearm not Registered in the National Firearms
2
     Registration and Transfer Act; Count 3: 18:922(g)(1) and 924(a)(2) - Felon in
3
     Possession of Ammunition; Count 4: 18:931 and 921(a)(35) - Violent Felon in
4

5    Possession of Body Armor; Count 5: 18:922(g)(1) and 924(a)(2) - Felon in

6    Possession of a Firearm; Count 6: 18:922(g)(1) and 924(a)(2) - Felon in Possession
7
     of Ammunition.
8

9
           The parties are in the process of attempting to negotiate this case. The

10   parties believe they will be able to resolve this case short of trial. Based on the
11
     parties review of Mr. Anthony’s criminal history, there is concern that Mr.
12
     Anthony’s projected guideline range will be considered higher than anticipated.
13

14         Mr. Anthony does have known criminal history.
15
           To satisfy Mr. Anthony’s concerns and to assure that he has the
16
     information he needs to make a truly knowing and intelligent decision, as to
17

18   whether to accept or reject the government’s potential plea offer, he has
19
     requested that a Pre-Plea Presentence Investigation Report be completed to
20
     determine if his prior convictions will trigger a higher designation under the
21

22   United States Sentencing Guidelines §§ 4B1.1 and 4B1.2.
23         //
24
           //
25

26         //


                                                2
       Case 2:20-cr-00092-RFB-BNW Document 36 Filed 09/15/21 Page 3 of 3


1          This request is also made in an effort to promote judicial economy.
2
           DATED September 14, 2021.
3
                                         Leventhal and Associates
4

5

6
                                         By: /s/ Todd M Leventhal
7                                        Todd M Leventhal, Esq.
                                         Attorney for Timothy Anthony
8

9

10

11

12
                                        ORDER
13

14         IT IS HEREBY ORDERED that the United States Probation Office shall prepare a

15   Pre-Plea Presentence Investigation Report with respect to Defendant Timothy Anthony’s

16   criminal history points and corresponding criminal history.
17
                   September 15,
           DATED: ___________________ , 2021.
18
                                                               _________________________
19                                                             RICHARD F. BOULWARE, II
20                                                             United States District Judge

21

22

23

24

25

26


                                                   3
